Citation Nr: 1450147	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-48 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a cervical spine disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1980.  He additionally has unverified Reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri, which denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of that hearing is of record.

The claim was remanded in January 2011 in order to schedule a new Board hearing.  The Board again remanded his claim in February 2012 and October 2013 for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in February 2012 and October 2013 so that the RO could obtain service treatment records.  It noted that the RO/AMC requested these records from the National Personnel Records Center (NPRC), but there was no evidence of record to indicate that a request for such records was made to the Recruit Depot directly.  Consequently, the Board specifically stated that these records should be requested directly from the medical dispensary at the Marine Corps Recruit Depot (MCRD).  

In November 2013, the RO sent a correspondence to the MCDR.  However, the letter was returned as undeliverable in February 2014.  In May 2014, the RO issued a memorandum of "Misdirected Development" and found that additional development was not required based on the prior negative response from NPRC.

In his October 2014 Brief, the Veteran argued that the claim should be remanded for failure to comply with the prior remand.

The Board notes that although the RO sent a correspondence to the MCDR, the letter was returned as undeliverable.  A single attempt to obtain these records from the MCDR cannot be considered an exhaustive search of the records of this facility.  If the address listed in the RO's correspondence was incorrect, the facility can be contacted by telephone to determine the correct address.  The Board notes that this website http://www.med.navy.mil/sites/nmcsd/Patients/Pages/NBHC-MCRD.aspx lists the address as Bldg. 596, 35000 Guadalcanal Street San Diego, CA 92140-5599.  This is different from the address that the RO sent its undeliverable correspondence.   

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The Board finds that a remand is necessary to insure compliance with the prior remands.  Records should be sought for until a negative response is received from the medical dispensary at the MCRD in San Diego.

Accordingly, the case is REMANDED for the following action:

1.  Request records pertaining to treatment rendered at the medical dispensary at the Marine Corps Recruit Depot in San Diego, California from November 1975-January 1976 and from November 1976- January 1977.  Requests for these records must be made directly to the identified facility. 

Efforts to obtain these records must continue until they are obtained unless it becomes reasonably certain that they do not exist or that further efforts would be futile.  If any identified records cannot be obtained, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) ( 2013).
 
2.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  If any requested development is not complete, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Readjudicate the Veteran's service connection claim on appeal.  If his claim remains denied, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



